         Case 1:19-cv-01278-RBW Document 69 Filed 03/18/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )

DEFENDANT’S UNOPPOSED MOTION FOR AN EXTENSION OF THE DEADLINES
 TO FILE ITS REPLY BRIEF IN LIGHT OF THE COVID-19 PANDEMIC’S EFFECT
                ON FEDERAL GOVERNMENT OPERATIONS

       Defendant hereby moves for a one-week extension of the deadline to file its reply in support

of Defendant’s Motion for Partial Summary Judgment, Dkt. 62. Defendant’s reply brief is

currently due Friday, March 20. Defendant seeks an extension until Friday, March 27, 2020, to

file its reply brief. Defendant has not sought any previous extensions on filing deadlines for briefs.

The reasons for the requested extension of this deadline are as follows:

       1.       On March 11, 2020, the World Health Organization publicly characterized
          Case 1:19-cv-01278-RBW Document 69 Filed 03/18/20 Page 2 of 4



COVID-19 as a pandemic. 1 On March 13, 2020, the President declared a National Emergency in

an effort to address the spread of COVID-19, 2 and on March 16, 2020, the President announced

new guidance to slow the spread of the virus, including avoiding groups of more than 10 people

and working or schooling from home whenever possible. 3                            This guidance follows

recommendations by the Centers for Disease Control (“CDC”) to engage in social distancing, and,

in some circumstances, to close schools. 4 The Office of Personnel Management (“OPM”) has

been issuing guidance concerning the continuity of Federal Government operations, including

recommendations that agencies permit employees to telework. 5 The Deputy Attorney General, in

turn, implemented OMB’s guidance through a memorandum to Department of Justice Components

directing components to “move to a posture of maximum telework in the [National Capital Region]

effective Monday, March 16, until further notice.” 6 Many schools around the country and in the

D.C. area are closed and will be closed for weeks.

        2.       Undersigned counsel is responsible for preparing Defendant’s reply in support of

Defendant’s motion for partial summary judgment. Pursuant to Department of Justice guidance,



1
 See Centers for Disease Control and Prevention. “Coronavirus Disease 2019 (COVID-19): Situation Summary,”
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last accessed Mar. 17, 2020).
2
 See https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-
novel-coronavirus-disease-covid-19-outbreak/ (last accessed Mar. 17, 2020).
3
 See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed Mar. 17, 2020).
4
  See Centers for Disease Control and Prevention. “Implementation of Mitigation Strategies for Communities with
Local COVID-19 Transmission, https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-
strategy.pdf (last accessed Mar. 17, 2020).
5
 See United States Office of Personnel Management, “Memorandum for: Heads of Executive Departments and
Agencies. Subject: Coronavirus Disease 2019 (COVID-19); Additional Guidance” (Mar. 7, 2020), available at
https://www.chcoc.gov/content/coronavirus-disease-2019-covid-19-additional-guidance (last accessed Mar. 17,
2020).
6
 Memorandum from the Deputy Attorney General to Heads of Department [of Justice] Components, “Updated
Guidance for the National Capital Region on Maximum Telework in Response to the Coronavirus” (Mar.15, 2020).

                                                       2
         Case 1:19-cv-01278-RBW Document 69 Filed 03/18/20 Page 3 of 4



undersigned counsel is teleworking full-time. On March 16, 2020, the school where undersigned

counsel’s young child attends closed for the next several weeks. As a result, undersigned counsel

has had to manage child care duties with work responsibilities. Given the unexpected child care

duties, it would be difficult for undersigned counsel to finish the reply brief by the current March

20th deadline.

       3.         In addition, prior to filing, undersigned counsel must consult with others within the

Department of Justice. Most, if not all, of these individuals are also teleworking, and some also

have unexpected child care duties. These duties make it difficult for others to have time to assist

with the brief.

       4.         Opposing counsel has authorized counsel for the Government to state that Plaintiffs

have no objection to this motion.

       The requested extension will have no effect on any deadlines, as the oral argument that had

been set for April 2, 2020, is postponed pursuant to the Court Operations Standing Order 20-9.

       Therefore, Defendant respectfully requests that the Court grant Defendant a one-week

extension, to Friday March 27, 2020, to file its reply in support of Defendant’s Motion for Partial

Summary Judgment. A proposed order accompanies this motion.

Dated: March 17, 2020                           Respectfully submitted,

                                                ETHAN P. DAVIS
                                                Principal Deputy Assistant Attorney General
                                                Civil Division

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director
                                                Federal Programs Branch

                                                /s/ Courtney D. Enlow
                                                COURTNEY D. ENLOW (N.C. Bar No. 46578)
                                                Trial Attorney
                                                United States Department of Justice


                                                    3
Case 1:19-cv-01278-RBW Document 69 Filed 03/18/20 Page 4 of 4



                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Room 12102
                           Washington, D.C. 20005
                           Tel: (202) 616-8467
                           Email: courtney.d.enlow@usdoj.gov

                           Counsel for Defendant




                              4
